Citation Nr: 0302260	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than June 29, 
2000, for a 70 percent rating for anxiety disorder.

3. Entitlement to an effective date earlier than June 29, 
2000, for a total disability rating for compensation purposes 
based on individual unemployability.

(Entitlement to a compensable rating for right ear hearing 
loss will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1969 to November 
1972.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for tinnitus and denied a compensable evaluation 
for service-connected right ear hearing loss.  This appeal 
also arises from a May 2001 Newark, New Jersey RO rating 
decision that assigned an effective date of June 29, 2000, 
for a 70 percent rating for service-connected anxiety 
disorder and for a total disability rating for compensation 
purposes based on individual unemployability (hereinafter 
referred to as TDIU).  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the 
Board in September 2002.

In January 2000, the RO received a request from the veteran 
for reimbursement of medical expenses incurred for private 
hospitalization.  This is referred to the RO for appropriate 
action.

In February 2000, the St. Petersburg RO determined that no 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.  The RO notified the veteran of this decision 
and of his appellate rights; however, he did not file a 
notice of disagreement.  Thus that decision became final.  
During a September 2002 hearing before the undersigned member 
of the Board, the veteran again raised the issue of service 
connection for left ear hearing loss.  This is referred to 
the RO for appropriate action.

The Board is undertaking additional development on the issue 
of service connection for a compensable rating for service-
connected right ear hearing loss, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (codified at 38 C.F.R. § 20.903 (2002)).  After 
giving its notice and reviewing your response to that notice, 
the Board will prepare a separate decision addressing this 
issue.

In September 2002, the veteran testified that his earlier 
notice of disagreement with the June 2001 rating decision was 
meant to include the issue of entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35.  This is 
referred to the RO for issuance of a statement of the case.  


FINDINGS OF FACT

1.  It is at least as likely as not that tinnitus resulted 
from acoustic trauma during active service.

2.  The veteran's request for an increased rating for anxiety 
disorder was received within a year of a medical certificate 
from which it is factually ascertainable that an increase in 
disability due to anxiety disorder occurred in October 1999. 

3.  The veteran's claim for TDIU was received within a year 
of a December 22, 1999 private hospital report, from which it 
is factually ascertainable that the veteran was unemployable 
due to service-connected disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).

2.  An effective date of October 31, 1999, is warranted for a 
70 percent schedular rating for service-connected anxiety 
disorder.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.400, 4.130 Diagnostic Code 9400 (2002).

3.  An effective date of December 22, 1999, is warranted for 
a grant of TDIU.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b), 3.400, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the veteran in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The veteran testified 
before the Board in September 2002, and the hearing 
transcript was associated with the claims folder.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Social Security Administration records were obtained.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the claims file. 


I.  Service Connection for Tinnitus

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

A review of the record reflects that the veteran served 
aboard ship under allegedly noisy conditions.  His service 
medical records (SMRs) do not note a complaint of tinnitus.  
His DD-214 reflects that he was assigned to the destroyer DD 
789, and that he served in Southeast Asia.  

A November 1998 VA audiometry examination report reflects 
that the veteran reported that his tinnitus likely began in 
1972 after noise exposure, which the examiner determined to 
be "acoustic trauma".  The examiner stated "that it is as 
likely as not that the tinnitus is related to his service 
exposure to acoustic trauma".  

The RO denied the service connection claim in January 1999 on 
the basis that the veteran's SMRs were silent for complaint 
of tinnitus.  In a statement of the case, the RO determined 
that it is "not" as likely as not that the tinnitus was 
caused by active service because the VA examiner did not 
provide a clinical rationale for the favorable opinion.  The 
claims file contains no indication that the RO asked the 
examiner for more rationale.  

In September 2002, the veteran testified before the 
undersigned member of the Board that he was often exposed, 
without hearing protection, to cannon fire from 5-inch naval 
guns as they fired while in Vietnamese waters.  He likened 
the noise to that of standing next to a roaring jet engine.  
He stated that his tinnitus began at that time.  

In reviewing the above evidence, the Board notes that there 
is but one medical opinion addressing the etiology of the 
veteran's tinnitus.  That medical opinion is favorable to the 
claim.  No medical health professional has offered any other 
etiology for the veteran's tinnitus.  Although the RO feels 
that the medical opinion is too speculative upon which to 
base a grant of benefits, the Board notes that medical 
certainty is not necessary.  According to 38 C.F.R. § 3.102:

When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in 
favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate 
balance of positive and negative evidence which 
does not satisfactorily prove or disprove the 
claim.  

The Board also notes that the veteran has testified that his 
tinnitus began during Naval cannon firing and has been with 
him ever since.  Thus, he has presented evidence of 
continuity of symptomatology, as required by 38 C.F.R. 
§ 3.303(b).  

In this case, the claim can be granted based on the favorable 
medical opinion and the veteran's testimony, both of which 
the Board finds to be credible and persuasive.  Rowell v 
Principi, 4 Vet. App. 9 (1993).  Thus, there is no need for 
analysis under 38 U.S.C.A. § 1154(b).  After reviewing all of 
the evidence of record, including the testimonial evidence, 
the Board finds that it is at least as likely as not that 
tinnitus is the result of acoustic trauma during active 
service.  The claim is therefore granted.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  

II.  Earlier Effective Dates

The RO has assigned an effective date of June 29, 2000, for a 
70 percent rating for anxiety disorder with depressive 
features and tension under Diagnostic Code 9400.  The RO has 
also awarded TDIU effective on that date.  The basis for both 
awards is a VA mental health clinic report of June 29, 2000, 
which reflects that the veteran was being treated for an 
acute episode of major depression.  In the report, a VA 
mental health professional opined that the veteran could work 
part-time in a sheltered work environment but that the burden 
of his treatment would disqualify him from competitive 
employment.  

The Board agrees that the June 2000 report supports both a 70 
percent rating and TDIU.  However, the Board must review the 
record for any basis on which to assign an effective date for 
either award that is earlier than June 29, 2000.  

In May 1999, the Board denied an increased rating for anxiety 
disorder, then rated as 50 percent disabling.  The veteran 
did not appeal that decision to the United States Court of 
Appeals for Veterans Claims (CAVC) nor did the veteran 
request reconsideration of that decision.  Thus, that 
decision became final and any subsequent disability rating 
cannot be based solely on the evidence considered in that 
decision, absent a finding of clear and unmistakable error in 
that decision.  38 U.S.C.A. §§ 7104(b), 7111.  

The May 1999 Board decision is based on the results of three 
VA examination reports, which were conducted in May 1996, 
January 1997, and June 1998.  The May 1996 VA examination 
report contains a Global Assessment of Functioning (GAF) 
score of 60, the January 1997 report contains a GAF score of 
70, and the June 1998 report contains a GAF score of 
"between 65 and 70".  The veteran remained employed 
throughout that appeal period.  

In January 2000, the veteran requested an increased rating 
for anxiety.  He reported recent hospitalization for service-
connected depression and anxiety attacks.  He stated that a 
Port Richey Community Hospital emergency room report dated 
December 22, 1999, contained a diagnosis of major depression 
and that a Holy Name Hospital report contained a diagnosis of 
clinical depression.  In May 2000, he submitted those 
reports.

In March 2000, the veteran submitted a portion of a November 
1999 VA outpatient psychiatric evaluation containing GAF 
score of 51 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 51 to 60 is indicative of moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2002)].  
The report notes that the veteran was dysphoric and his 
affect was constricted.  His insight was present and his 
judgment was adequate.  He was having panic attacks about 
once per week.  The report contains four Axis I diagnoses, 
that of history of anxiety; sleep disturbance; rule out 
posttraumatic stress disorder; and, adjustment disorder with 
depression and anxiety.  It was reported on Axis IV that the 
veteran had severe stressors, that he was in divorce 
proceedings, that he was trying to preserve his job, and that 
migraines and sleep deprivation were interfering with that 
job. 

In May 2000, the veteran submitted a private psychiatric 
report dated February 2, 2000, reflecting that the veteran 
had prescriptions for Paxil(r) and Klonopin(r) in preparation for 
returning to work at his government position.  The report 
notes that the veteran and his spouse separated in September 
1999 and that he began spontaneous bouts of crying in October 
1999 but continued to work until he went to the emergency 
room of a hospital.  The report notes that "depression had 
been completely and fully disabling for at least four weeks" 
and that it might require prolonged convalescence and 
indefinite period of anti-depressant therapy.  The veteran 
was advised not to return to work as long as he might take 
Klonopin(r) because of its adverse side effects.  The examiner 
also warned against returning to work prematurely in order to 
prevent relapse and undue stress.  

In May 2000, the veteran also submitted a medical 
certification and statement signed by Dr. Grosso and dated 
March 7, 2000.  Dr. Grosso indicated that an episode of major 
depression began in October 1999, that hospitalization would 
be required, that the veteran would not be able to perform 
any kind of work, and that the veteran could not return to 
work because of residual problems with decreased 
concentration and labile affect.  

In his June 2000 notice of disagreement, the veteran 
essentially alleged unemployability, that is, he reported 
that he had not worked since December 1999 due to a service-
connected disability.  

In May 2001, the RO received a document from the Social 
Security Administration (SSA) reflecting that the veteran 
became disabled from working on December 23, 1999.  The May 
2001 SSA document reflects that the veteran's SSA benefits 
were based on a mental disorder.  

Except as otherwise provided, the effective date of an award 
based on a claim will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2002).  In the case of error, the effective date will be the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k) (2002).

The provisions of the rating schedule that govern the 
assignment of disability ratings for generalized anxiety 
disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2002).  Under Diagnostic Code 9400, generalized anxiety 
disorder will be evaluated in accordance with the General 
Rating Formula for Mental Disorders.  Under that formula, a 
70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

Under the formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusion or hallucination; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The earliest date (after issuance of the May 1999 Board 
decision) that the RO received any communication from the 
veteran potentially indicating a desire for an increase in 
his anxiety rating was on January 18, 2000.  The next 
question is whether the letter qualifies as an informal claim 
for an increase.  38 C.F.R. § 3.155(a), which addresses VA 
acceptance of informal claims, provides: 

(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the 
laws administered by [VA], from a claimant... may 
be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has 
not been filed, an application form will be 
forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to 
the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The letter contains ample indication of a claim for an 
increased rating for anxiety.  Thus, the date of the RO's 
receipt of the request for an increase may form the basis of 
the assignment of an earlier effective date.  Moreover, this 
request was received within one year of a medical certificate 
that contains, among other thing, a notation that a major 
depressive episode precluded employment.  The next question 
therefore is whether the medical certificate reflects that 
the veteran's anxiety disorder had increased in disability.  

Depression, anxiety, and panic attacks had been considered in 
the May 1999 Board decision.  Therefore, more recent mention 
of these symptoms do not signal an increase in disability; 
however, the medical certificate contains evidence that the 
veteran should not be working because of his symptoms.  This, 
the Board finds to be evidence that the veteran's anxiety 
disorder had increased in severity.  The symptoms that might 
warrant a 70 percent rating under Diagnostic Code 9400 
include near continuous panic or depression affecting ability 
to function independently.  While near continuous panic has 
not been shown, a major depressive episode affecting the 
ability to function independently has been shown.  Resolving 
any remaining doubt on this issue in favor of the veteran, 
the Board finds that the medical certificate contains ample 
evidence that the veteran's anxiety disorder more nearly 
approximated a 70 percent rating in October 1999.  The 
precise date of the increase is not documented.  However, for 
purposes of compensation, the date is not necessary.  Any 
increase in October would be recognized for compensation 
purposes as of November 1.  38 C.F.R. § 3.31 (2002).  An 
effective date of October 31, 1999, will be used for 
assignment of a 70 percent rating for anxiety must be 
granted.  

The Board notes that the veteran has stated that he remained 
employed until he was hospitalized in December 1999.  He 
submitted a hospital emergency room report dated December 22, 
1999.  An SSA document reflects that the veteran became 
disabled for SSA disability purposes on December 23, 1999.  A 
private psychiatric report dated February 2, 2000, notes that 
depression had been completely disabling for at least four 
weeks.  These clinical reports, taken together, are ample 
evidence from which the Board may conclude that the veteran 
became unemployable due to service-connected anxiety disorder 
on December 22, 1999.  The RO never forwarded to the veteran 
an application for increased benefits based on 
unemployability, on which the veteran might have further 
indicated the date on which he felt that he became 
unemployable.  Because the veteran has testified that he 
remained employed during October and November 1999, although 
a physician felt that he should not have done so, the Board 
finds that December 22, 1999, is the earliest date that it is 
factually ascertainable that TDIU existed.  


ORDER

1.  Service connection for tinnitus is granted.  

2.  An effective date of October 31, 1999, for a 70 percent 
rating for anxiety disorder is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 

3.  An effective date of December 22, 1999, for a total 
disability rating for compensation purposes based on 
individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


